DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This communication is responsive to Applicant’s filing on 12/21/2021.  Claims 1, 3, and 6-10 are currently pending of which all the independent claims have been amended.
Examiner’s Note
The Examiner has cited particular paragraphs and figures in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the Applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.  Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art 

Claims 1, 3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2015/0294160 A1, which is the PGPub corresponding to patent US 9,330,320 B2 listed on the IDS dated 09/05/2018, hereinafter “Takahashi”) in view of Zhao et al. (“Detection of Non-flat Ground Surfaces Using V-Disparity Images”, hereinafter “Zhao”).
	Regarding claim 1, Takahashi discloses an image processing apparatus comprising: one or more processors (See ¶101 “CPU 123 of image analyzer 102”.); and a memory (See ¶99 “memory 122”.), the memory storing instructions (See ¶344 “software”), 10which when executed by the one or more processors, cause the one or more processors to: generate vertical direction distribution data indicating a frequency distribution of distance values with respect to a vertical direction of a 15range image (The Examiner understands the “vertical direction of a range image” to be equivalent to the y-direction of a range image.  See ¶155 “Disparity pixel data included in disparity image data can be expressed by a combination of x direction position, y direction position, and disparity value “d” such as (x, y, d).  Then, (x, y, d) is converted to three dimensional coordinate information (d, y, f) by setting “d” for X-axis, “y” for Y-axis, and frequency “f” for Z-axis to generate disparity histogram information.”), from the range image having distance values according to distance of a road surface in a plurality of captured images captured by a plurality of imaging sensors (See ¶161, regarding the V-map, “Pixels having this feature exist at the substantially same distance on each line of the disparity image, and have the greatest occupation ratio, and such pixels display a target object having a feature that the distance of the target object becomes continuously farther from the vehicle 100 as closer to the upper part of the image.”); set a search range (See below) (The Examiner understands “a predetermined reference point” to be a start position corresponding to a known road surface.  See ¶218 “Further, the virtual plane extended in the moving direction of the vehicle 100 parallel to the road face right below the vehicle 100 is assumed, and the virtual plane is composed of a plurality of partial faces.”) in the vertical direction distribution data (See ¶164 “A virtual reference road face (virtual reference face) ahead of the vehicle 100 is obtained by extending a face of the road face parallel to the road face 510 right below the vehicle 100 to the ahead direction of the vehicle 100. Using a relationship of the disparity value 'd' and the image upper-lower direction position “y” corresponding to the virtual reference road face (reference road face), the extraction condition is set as an extraction range 512 having a given range from the reference road face.”) and extract a plurality of pixels from the search range (The Examiner understands the data in the V-map of Takahashi to correspond directly to individual pixels.  See ¶164 “In an example embodiment, a range of +/- delta from this straight line in the image upper-lower direction is set as the extraction range 512. The extraction range 512 is set by including a variation range of V map component (d, y, f) of actual road face, which varies depending on conditions of roads.”); and detect the road surface, based on the plurality of extracted pixels (See ¶165 regarding detection of the “road face”.), wherein to set the search range, the instructions further cause the one or more processors to: divide the vertical direction distribution data into a first segment and a second segment according to a distance value (See ¶193 “Specifically, for example, V map is segmented into two segments in the X-axis direction with respect to a disparity value corresponding to a given reference distance, which means a segment having greater disparity values and a segment having smaller disparity values are set.”), wherein to set the (See ¶¶165-166 regarding the “expected range” being within the extraction range 512 for upward and downward slopes. Also, Figs. 11A and 12 illustrating extraction hatched range 512 with upper limit corresponding to slope of the road-i.e. “relatively upward slope”- and ¶ 170, “the value of .delta.n can be reduced, and the extraction range 512 of the V map can be reduced, and thereby the processing time can become shorter” as in the same fashion as stated on page 8 of the Remarks dated 12/21/2021). 
	Takahashi does not expressly disclose wherein the instructions further cause the one or more processors to determine the predetermined reference point in the second segment according to the road surface detected in the first segment and set an end point position of the road surface detected in the first segment as the predetermined reference point in the second segment.  However, Zhao, in the same field of invention, taches these limitation (See FIG. 8(c), which shows two segments separated by disparity wo, wherein the solid line in the first segment right of wo is a detected road surface, and the dashed lines show the possibilities of the road curvature in the second segment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takahashi with those of Zhao in order set a search range in a second segment of a V-disparity map that corresponds to a roadway that was detected in the first segment of the V-disparity map.  The apparatus of Takahashi establishes segments in the same manner as the apparatus of the present invention, though the Takahashi creates search ranges that are based on a virtual line that represents a flat road ahead of the vehicle.  The apparatus of Zhao also establishes segments in the same manner as the apparatus of the present invention, and it considers all the possible slopes of an upcoming roadway (the dashed lines of FIG. 8(c)) after determining a detected roadway in the first segment (the solid line of FIG. 8(c)).  
It would have been obvious for one of ordinary skill in the art to combine these teachings in order to set a search range based on a detected roadway in a first segment, rather than setting a search range based on an expected flat roadway, as taught by Takahashi.  By combining these teachings, one of ordinary skill in the art would have devised an apparatus that can set a narrow search range, since it is based on a recent slope detected in a roadway, thus reducing the amount of computations required to generate the V-disparity map for a given section of roadway ahead of a vehicle.
	Regarding claim 153, modified Takahashi discloses the image processing apparatus according to claim 1, wherein to set the search range, the instructions further cause the one or more processors to: determine the predetermined reference 20point according to the detected road surface or a preset road surface based on the plurality of captured images captured previously (See ¶164 “A virtual reference road face (virtual reference face) ahead of the vehicle 100 is obtained by extending a face of the road face parallel to the road face 510 right below the vehicle 100 to the ahead direction of the vehicle 100. Using a relationship of the disparity value 'd' and the image upper-lower direction position “y” corresponding to the virtual reference road face (reference road face), the extraction condition is set as an extraction range 512 having a given range from the reference road face… In an example embodiment, a range of +/- delta from this straight line in the image upper-lower direction is set as the extraction range 512. The extraction range 512 is set by including a variation range of V map component (d, y, f) of actual road face, which varies depending on conditions of roads.”).  
	Regarding claim 56, modified Takahashi discloses the image processing apparatus according to claim 1, further comprising an imaging device (See FIG. 2, which shows the “image capturing unit” and the “image analyzer”.  The Examiner interprets the combination of these two items to be equivalent to the “image device” disclosed here.) including: the plurality of imaging sensors configured to capture the plurality of images (See FIG. 2 image sensors 113a and 113b.  See ¶93 for further discussion.), 10one or more processors of the imaging device (See FIG 2 disparity calculation unit 121.  See ¶93 for further discussion.); a memory of the imaging device (See ¶99 “memory 122”.), the memory storing instructions (See ¶344 “software”), which when executed by the one or more processors of the imaging device, cause the one or more processors to: generate the range image having the distance 15values according to parallax of the road surface in the plurality of captured images (The Examiner understands the “vertical direction of a range image” to be equivalent to the y-direction of a range image.  See ¶155 “Disparity pixel data included in disparity image data can be expressed by a combination of x direction position, y direction position, and disparity value “d” such as (x, y, d).  Then, (x, y, d) is converted to three dimensional coordinate information (d, y, f) by setting “d” for X-axis, “y” for Y-axis, and frequency “f” for Z-axis to generate disparity histogram information.”), from the plurality of captured images captured by the plurality of imaging sensors (See ¶161, regarding the V-map, “Pixels having this feature exist at the substantially same distance on each line of the disparity image, and have the greatest occupation ratio, and such pixels display a target object having a feature that the distance of the target object becomes continuously farther from the vehicle 100 as closer to the upper part of the image.”); generate the vertical direction distribution 20data indicating the frequency distribution of the distance values with respect to a vertical direction of the range image (See ¶164 regarding generation of the V map, which generates distance values of the road face 510 with respect to the vertical direction “y”.); set the search range corresponding to the predetermined reference point in the vertical 25direction distribution data (See ¶164 “A virtual reference road face (virtual reference face) ahead of the vehicle 100 is obtained by extending a face of the road face parallel to the road face 510 right below the vehicle 100 to the ahead direction of the vehicle 100. Using a relationship of the disparity value 'd' and the image upper-lower direction position “y” corresponding to the virtual reference road face (reference road face), the extraction condition is set as an extraction range 512 having a given range from the reference road face.”) and extract the plurality-45- of pixels from the search range (The Examiner understands the data in the V-map of Takahashi to correspond directly to individual pixels.  See ¶164 “In an example embodiment, a range of +/- delta from this straight line in the image upper-lower direction is set as the extraction range 512. The extraction range 512 is set by including a variation range of V map component (d, y, f) of actual road face, which varies depending on conditions of roads.”); and detect the road surface, based on the plurality of extracted pixels (See ¶165 regarding detection of the “road face”.).  

	Regarding claim 7, Takahashi discloses a moving body device control system comprising: 10a plurality of imaging sensors installed in a moving body and configured to image a view ahead of the moving body (See FIG. 1 “image capturing unit 101”.  See ¶93 regarding the image capturing unit 101 having two imaging devices.); one or more processors (See ¶101 “CPU 123 of image analyzer 102”.); and a memory (See ¶99 “memory 122”.), the memory storing instructions (See ¶344 “software”), 15which when executed by the one or more processors, cause the one or more processors to: generate a range image having distance values according to parallax of a road surface in a plurality of captured images (The Examiner understands the “vertical direction of a range image” to be equivalent to the y-direction of a range image.  See ¶155 “Disparity pixel data included in disparity image data can be expressed by a combination of x direction position, y direction position, and disparity value “d” such as (x, y, d).  Then, (x, y, d) is converted to three dimensional coordinate information (d, y, f) by setting “d” for X-axis, “y” for Y-axis, and frequency “f” for Z-axis to generate disparity histogram information.”), from the plurality of 20captured images captured by the plurality of imaging sensors (See ¶161, regarding the V-map, “Pixels having this feature exist at the substantially same distance on each line of the disparity image, and have the greatest occupation ratio, and such pixels display a target object having a feature that the distance of the target object becomes continuously farther from the vehicle 100 as closer to the upper part of the image.”); generate vertical direction distribution data indicating a frequency distribution of distance values with respect to a vertical direction of the 25range image (See ¶164 regarding generation of the V map, which generates distance values of the road face 510 with respect to the vertical direction “y”.);-46- set a search range corresponding to a predetermined reference point in the vertical direction distribution data (See ¶164 “A virtual reference road face (virtual reference face) ahead of the vehicle 100 is obtained by extending a face of the road face parallel to the road face 510 right below the vehicle 100 to the ahead direction of the vehicle 100. Using a relationship of the disparity value 'd' and the image upper-lower direction position “y” corresponding to the virtual reference road face (reference road face), the extraction condition is set as an extraction range 512 having a given range from the reference road face.”), and extract a plurality of pixels from the search range (The Examiner understands the data in the V-map of Takahashi to correspond directly to individual pixels.  See ¶164 “In an example embodiment, a range of +/- delta from this straight line in the image upper-lower direction is set as the extraction range 512. The extraction range 512 is set by including a variation range of V map component (d, y, f) of actual road face, which varies depending on conditions of roads.”); 5detect the road surface, based on the plurality of extracted pixels (See ¶165 regarding detection of the “road face”.); detect an object in the plurality of captured images, based on the detected road surface and the range image (See ¶219 regarding computing the height of an object in relation to the detected road surface, which is determined from the range image.); and 10control the moving body, based on data on the detected object (See ¶90 “…and then the vehicle-mounted device control system can control the vehicle-mounted devices based on the detected three dimensional shape of the road.”), wherein to set the search range, the instructions further cause the one or more processors to: divide the vertical direction distribution data into a first segment and a second segment according to a distance value (See ¶193 “Specifically, for example, V map is segmented into two segments in the X-axis direction with respect to a disparity value corresponding to a given reference distance, which means a segment having greater disparity values and a segment having smaller disparity values are set.”), wherein to set the search range, the instructions further cause the one or more processors to: set the search range corresponding to an angle at which the road surface is allowed to be 10inclined from the predetermined reference point, the search range being below a line corresponding to an upper (See ¶¶165-166 regarding the “expected range” being within the extraction range 512 for upward and downward slopes. Also, Figs. 11A and 12 illustrating extraction hatched range 512 with upper limit corresponding to slope of the road-i.e. “relatively upward slope”- and ¶ 170, “the value of .delta.n can be reduced, and the extraction range 512 of the V map can be reduced, and thereby the processing time can become shorter” as in the same fashion as stated on page 8 of the Remarks dated 12/21/2021). 
	Takahashi does not expressly disclose wherein the instructions further cause the one or more processors to determine the predetermined reference point in the second segment according to the road surface detected in the first segment and set an end point position of the road surface detected in the first segment as the predetermined reference point in the second segment.  However, Zhao discloses this limitation (See FIG. 8(c), which shows two segments separated by disparity wo, wherein the solid line in the first segment right of wo is a detected road surface, and the dashed lines show the possibilities of the road curvature in the second segment.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takahashi with those of Zhao in order set a search range in a second segment of a V-disparity map that corresponds to a roadway that was detected in the first segment of the V-disparity map.  The apparatus of Takahashi establishes segments in the same manner as the apparatus of the present invention, though the apparatus of Takahashi creates search ranges that are based on a virtual line that represents a flat road ahead of the vehicle.  The apparatus of Zhao also establishes segments in the same manner as the apparatus of the present invention, and it considers all the possible slopes of an upcoming 
It would have been obvious of one of ordinary skill in the art to combine these teachings in order to set a search range based on a detected roadway in a first segment, rather than setting a search range based on an expected flat roadway, as taught by Takahashi.  By combining these teachings, one of ordinary skill in the art would have devised an apparatus that can set a narrow search range, since it is based on a recent slope detected in a roadway, thus reducing the amount of computations required to generate the V-disparity map for a given section of roadway ahead of a vehicle.
With respect to claim 8, all the limitations have been analyzed in view of claim 1, and it has been determined that claim 8 does not teach or define any new limitations beyond those previously recited in claim 1; therefore, claim 8 is rejected over the same rationale as claim 1.
	Regarding claim 9, modified Takahashi discloses a moving body comprising: the moving control device control system according to claim 7, wherein the moving body is controlled by the 15moving control device control system (See ¶90 “…and then the vehicle-mounted device control system can control the vehicle-mounted devices based on the detected three dimensional shape of the road.”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Zhao and in further view of Xiao et al. (US 2009/0003700, hereinafter “Xiao”).
	Regarding claim 10, Takahashi does not expressly disclose wherein the one or more processors further perform an outlier removal process to remove from the plurality of pixels that are not suitable for linear approximation.  Nevertheless, such outlier elimination is well known in the field of statistics as Winsorizing or Winsorization to generally refer to the transformation of 1 For example, Xiao teaches one such arrangement (e.g. abstract).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Xiao into the invention of Takahashi in order to more accurately capture the relevant data points by culling the outlier pixels thus achieving a better representation of the road and eliminating potential artifacts (e.g. ¶ 5 of Xiao).
Response to Arguments
With respect to the previous obviousness rejections, Applicant’s arguments (pages 7-8 of the remarks) have been fully considered, but they are not persuasive in view of the updated rejections above.  

Conclusion 
Applicants’ arguments with respect to the rejections of the independent claims have been fully considered and addressed in view of the updated rejections set forth above.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.definitions.net/definition/winsorizing